The demurrer of Wheeler  Wilson Company to the bill is sustained. Not only is the petition for a new trial made after the expiration of a year from the date of the judgment, but it states no ground of accident, mistake, or unforeseen cause as the ground for such new trial.
The demurrer of Edmund Cote is also sustained. The constable's deed shows that the estate was advertised to be sold *Page 529 
under the execution on March 14, 1900, and that the sale was adjourned to March 16, but in what year it does not state. Gen. Laws cap. 257, § 13, allows an adjournment of a sale, but it requires one week's notice thereof by publication in a newspaper. This statute is not complied with by a notice of two days. Hence the complainant has an adequate remedy at law.
The complainant urges that the bill may stand to remove a cloud on title. But removing a cloud does not put a complainant in possession of property. An action of ejectment would still be necessary, and two suits cannot be allowed where one will suffice.